per curiam:
El Departamento de Recursos Naturales y Ambientales (en adelante D.R.N.A.) solicita la revisión de una sentencia emitida por el Tribunal de Circuito de Ape-laciones que revocó una multa administrativa impuesta al Sr. Rafael Nadal Arcelay, por considerar que la disposición estatutaria, bajo la cual impuso dicha multa, adolecía del defecto de vaguedad.
Por considerar que un análisis estatutario de las dispo-siciones impugnadas sostienen la imposición de la multa, revocamos.
H — I
El 18 de junio de 1994, el Ledo. Rafael Nadal Arcelay se encontraba en posesión y uso de una lancha Bertrán de cuarenta y dos (42) pies de eslora en el sector conocido como Cayo Luis Peña del Municipio de Culebra, cuando el guardia Félix Astor le expidió un boleto, imponiéndole una multa de mil doscientos dólares ($1,200) por no haber re-novado el certificado de inscripción de la embarcación, se-gún lo dispone el Art. 18 de la Ley Núm. 48 de 27 de junio de 1986 (12 L.P.R.A. sec. 1395b).
El licenciado Nadal Arcelay impugnó la expedición del boleto ante el D.R.N.A., alegando que la embarcación tenía un certificado de inscripción vigente expedido por el Servi-cio de Aduanas Federal y por la Guardia Costanera.
El 8 de junio de 1995, después de haberse celebrado una vista administrativa, el D.R.N.A. emitió resolución me-diante la cual concluyó que el certificado de documentación de la Guardia Costanera no constituía un certificado de inscripción a los efectos de ley, y no le eximía del pago de derechos al Estado. El Oficial Examinador redujo la cuan-tía de la multa administrativa de mil doscientos dólares ($1,200) a mil dólares ($1,000), en atención a que el licen-ciado Nadal Arcelay no era el dueño de la embarcación y había hecho algunos trámites para renovar la inscripción.
*718El licenciado Nadal Arcelay solicitó reconsideración, la cual fue declarada sin lugar. Oportunamente presentó un recurso de revisión ante el Tribunal de Primera Instancia. Después de algunos incidentes procesales ante dicho tribunal, el recurso fue trasladado al Tribunal de Circuito de Apelaciones de conformidad con el Art. 9.004 de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 23f.
El Tribunal de Circuito de Apelaciones dictó sentencia, revocando la multa administrativa impuesta por el D.R.N.A., por considerar que ésta fue impuesta en virtud de unas disposiciones que carecen de parámetros suficien-tes para guiar de forma uniforme la imposición de la multa. Determinó el tribunal apelativo que, al así proce-der, el D.R.N.A. actuó en contravención a la prohibición constitucional que garantiza el debido proceso de ley y la igual protección de las leyes, por lo que la imposición de la multa constituyó un acto nulo en derecho.
Habiendo examinado el expediente del caso y los alega-tos de las partes, resolvemos.
II
La Ley Núm. 48 de 27 de junio de 1986 (12 L.P.R.A. see. 1391 et seq.) tiene el propósito de reglamentar el uso recreativo de los balnearios y establecer medidas de seguridad con respecto a las embarcaciones que naveguen en aguas del Estado Libre Asociado de Puerto Rico. El Art. 16 de dicha ley, 12 L.P.R.A. see. 1395, impone el requisito de numeración e inscripción en el D.R.N.A. de las embarcaciones de motor que se encuentren en las aguas territoriales de Puerto Rico. La numeración y el registro conllevan el pago de derechos conforme a la clasificación que establece el Art. 17 de la Ley Núm. 48 (12 L.P.R.A. see. 1395a) el cual, en lo pertinente, dispone:
El dueño de toda embarcación o nave según se define en este *719Capítulo, que deba estar numerada y registrada, radicará una solicitud en el Departamento para que se le asigne un número en los formularios que a estos efectos suministrará el Departa-mento y que estarán disponibles al solicitante.
La solicitud deberá estar acompañada del correspondiente pago de derechos al Secretario de Hacienda de Puerto Rico. Los derechos a pagar se determinarán de acuerdo con la clase de embarcación, según clasificadas en la siguiente tabla:
CLASIFICACION DE EMBARACACIONES O NAVE
TARIFA CLASE TAMAÑO
CLASE 1 Menos de 16 pies de largo
CLASE 2 16 pies o más, pero menos de 22 pies
CLASE 3 22 pies o más, pero menos de 30 pies H O o
CLASE 4 30 pies o más, pero menos de 40 pies tC O o
CLASE 5 40 pies o más, pero menos de 65 pies 05 O o
CLASE 6 65 pies o más O o
El Art. 25 de la Ley Núm. 48, supra, establece que toda persona que no inscriba su embarcación, no renueve la ins-cripción o deje de notificar el cambio de dueño dentro de los términos dispuestos en la ley “estará sujeta a una multa administrativa no mayor del derecho de registro anual de dicha embarcación multiplicado por cuatro (4)”. 12 L.P.R.A. sec. 1395i.
Por su parte, la See. 28 del Reglamento de Inscripción de Embarcaciones de Motor y Reglas Generales de Seguri-dad, Departamento de Recursos Naturales, 14 de marzo de 1988, aprobado por el Secretario del Departamento de Re-cursos Naturales de conformidad con la Ley Núm. 48, supra, dispone que las violaciones del Art. 25 de la Ley Núm. 48, supra, serán punibles administrativamente según lo dispone dicho artículo.
En el caso de autos, al licenciado Nadal Arcelay se le impuso una multa administrativa de mil doscientos dóla-res ($1,200) equivalente al derecho de registro anual de una embarcación clase 5, de cuarenta y dos (42) pies de eslora, cuya tarifa es de trescientos dólares ($300) multi-plicada por cuatro (4).
El Tribunal de Circuito de Apelaciones al examinar las disposiciones de ley impugnadas concluyó que, a tenor de *720lo establecido por el Art. 25 de la Ley Núm. 48, supra, el ámbito de pena mínima a máxima era uno muy amplio, de un mínimo de un dólar ($1) a un máximo de mil doscientos dólares ($1,200), y que al no existir criterio en la ley o en el reglamento para efectuar una gradación uniforme, cada uno de los jueces administrativos podía adjudicar una misma situación de hechos en forma muy dispar, lo cual propiciaba una aplicación arbitraria y discriminatoria de la ley. El tribunal añadió que por no haberse promulgado normas que regulen la amplia discreción de la agencia, el ejercicio de los poderes administrativos se llevaba a cabo a base de consideraciones caso por caso, y no en función de ley o reglamento igual para todos, lo cual hacía que las disposiciones impugnadas adolecieran del defecto constitu-cional de vaguedad. (1)
En su recurso el Procurador General señala que erró el Tribunal de Circuito de Apelaciones al decretar inconstitu-cional por vaguedad el Art. 25 de la Ley Núm. 48, supra, y la See. 28 del Reglamento, supra, promulgado a tenor de ésta.(2) Sostiene que tanto la Ley Núm. 48, supra, como el Reglamento tienen estándares que guían la discreción ad-ministrativa y no adolecen de vaguedad.
Es principio de hermenéutica firmemente establecido, que el Poder Judicial debe esforzarse por lograr interpretaciones congruentes y compatibles con el manteni-*721miento de la constitucionalidad de una ley. Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990); P.R.P. v. E.L.A., 115 D.P.R. 631, 642 (1984); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972).
Es también una norma jurisprudencial de autolimitación judicial, que no se considerará el aspecto constitucional de una ley cuando se puede resolver un asunto mediante un análisis estatutario. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979). Si al adoptarse una interpretación literal y rigurosa del estatuto se plantean interrogantes y objeciones de carácter constitucional, el tribunal atemperará el estatuto, si ello fuere posible. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980). Es a la luz de estos principios de hermenéutica y de autolimitación judicial que debemos evaluar si la determinación del Tribunal de Circuito de Apelaciones fue correcta.
Entendemos que existe una interpretación del Art. 25 de la Ley Núm. 48, supra, según la cual es innecesario considerar su aspecto constitucional. El texto que dice: “estará sujeta a una multa administrativa no mayor del derecho de registro anual de dicha embarcación multiplicado por cuatro (4)” (12 L.P.R.A. sec. 1395i) puede leerse e interpretarse, sin violentar el texto y el propósito de dicho estatuto, para que se entienda que estará sujeta a una multa administrativa que será equivalente al derecho de registro anual de dicha embarcación multiplicado por cuatro (4).
Esta lectura nos parece razonable. Más aún, un examen de la enmienda que sufrió el Art. 25 de la Ley Núm. 48, supra, por la Ley Núm. 6 de 6 de enero de 1998, nos de-muestra que ésta es la interpretación que el Legislador tenía en mente. El Art. 25, según enmendado, supra, dis-pone, en lo pertinente:
*722Toda persona que en violación a las disposiciones de este capí-tulo, no inscriba su embarcación o nave, o vehículo de navega-ción, no renueve el marbete o deje de notificar el cambio de dueño dentro de los términos dispuestos en esta Ley estará su-jeto a una multa administrativa que será equivalente a la suma del derecho de registro anual de dicha embarcación o nave, o vehículo de navegación multiplicado por cuatro (4). (Énfasis suplido.) 1998 Leyes de Puerto Rico 17, 22-23.
La interpretación que adoptamos es cónsona con nuestra jurisprudencia anterior que ha reconocido que una legislación posterior puede ser considerada para interpretar propiamente el alcance de la legislación anterior. R.E. Bernier, Aprobación e interpretación de las leyes en Puerto Rico, México, Ed. Cultura, 1963, pág. 123, citado con aprobación en Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989).
III
De un examen del recurso de revisión surge que el licen-ciado Nadal Arcelay nunca planteó en su recurso de revi-sión la inconstitucionalidad del Art. 25 de la Ley Núm. 48, supra,(3) y que fue el Tribunal de Circuito de Apelaciones el que motu proprio abordó el planteamiento de constitucionalidad.
El tribunal apelativo hizo una lectura mecánica del texto y determinó que, de acuerdo con el estatuto, el ámbito de multa que habría de imponerse variaba desde un mínimo de un dólar ($1) a un máximo de mil doscientos dólares ($1,200), por lo cual el estatuto adolecía de *723vaguedad.(4) Al así actuar, el Tribunal de Circuito de Ape-laciones no consideró si existía una interpretación del es-tatuto que, sin violentar su lectura y propósito, salvara su constitucionalidad. Obvió de este modo la norma recono-cida de hermenéutica que dispone que el que un estatuto requiera interpretación, no quiere decir que adolece nece-sariamente de vaguedad. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 544 (1984).
Consideramos que era innecesario juzgar la constitucionalidad de las disposiciones impugnadas, por existir un fundamento alterno que permitía disponer del caso. Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782 (1992). Un análisis de las disposiciones impugnadas nos lleva a concluir que es factible hacer un ejercicio de interpretación estatutaria que, siguiendo las normas de hermenéutica y de autolimitación judicial, nos lleve a leer el texto impugnado en el sentido de que se entienda que la multa administrativa será equivalente al derecho de registro anual de dicha embarcación multiplicado por cuatro (4).
Al así resolver reiteramos el principio elemental de interpretación estatutaria de que cuando la validez de una ley está en entredicho y existen dos posibles interpretaciones, una de las cuales sería inconstitucional, los tribunales debemos adoptar la interpretación que sostendría su validez constitucional. Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997).
Por los fundamentos anteriormente expuestos, se revoca la sentencia del Tribunal de Circuito de Apelaciones y se sostiene la legalidad de la multa impuesta.

*724
Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 El Tribunal de Circuito de Apelaciones llegó a dicha conclusión aplicando la norma de Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982). Debemos señalar que la doctrina del caso de Soto, supra, no es de aplicación al caso de autos. En dicho ocasión resolvimos que por tratarse de legislación que sustraía del escrutinio público determinados documentos ligados a la fase investigativa de los sucesos del Cerro Maravilla, hacía falta normas claras y precisas que guiaran la discreción administrativa. Determinamos que la disposición impugnada debía interpretarse restrictivamente a favor del derecho del Pueblo a mantenerse informado, y que por tratarse de una disposición íntimamente relacionada con la libertad de expresión y el libre flujo de ideas, era aplicable un análisis del escrutinio estricto. A diferencia de Soto, supra, el caso de autos trata de la reglamentación de una actividad de carácter socioeconómico.


 Tomamos conocimiento judicial de que los Arts. 16, 17, 18, 19 y 25 de la Ley Núm. 48 de 27 de junio de 1986 (12 L.P.R.A. secs. 1395-1395c y 1395i) fueron en-mendados por la Ley Núm. 6 de 6 de enero de 1998.


 En su recurso ante dicho foro, Nadal Arcelay se limitó a señalar que la resolución de la Agencia había sido emitida en contravención a la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico y que el D.R.N.A. le había impuesto una multa desproporcionada a la conducta constitutiva de infracción. Argumentó que el tribunal tenía amplia discreción para reducir la multa, tomando en consideración los factores atenuantes en su caso.


 Cabe señalarse que, lo determinante en la imposición de multas administra-tivas es que el estatuto establezca un tope máximo de la penalidad y no tiene que establecerse necesariamente un mínimo. Véase Butz v. Glover Livestock Comissión Comm’n Co., 411 U.S. 182, 185-186 (1973). Véase también la Sec. 7.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2201. D. Fernández Quiñones, Derecho Administrativo y Ley de Proce-dimiento Administrativo Uniforme, Colombia, Ed. Fórum 1993, págs. 106-107.